               Case 2:19-cv-00998-BJR Document 123 Filed 02/08/21 Page 1 of 5




 1                                                               The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
10

11   CHERYL BAIR,                                     )
                                                      )   Case No. 2:19-cv-00998 BJR
12                                   Plaintiff,       )
                                                      )   PLAINTIFF’S MOTION FOR
13                   vs.                              )   RECONSIDERATION OF PLAINTIFF’S
                                                      )   NEGLIGENCE CLAIM AGAINST
14   SNOHOMISH COUNTY, et al.,                        )   SNOHOMISH COUNTY DEFENDANTS
                                                      )
15                                   Defendants.      )
                                                      )
16

17                                          I.     INTRODUCTION

18       Plaintiff seeks reconsideration on this Court’s decision to grant summary judgment on her

19   negligence claim against Snohomish County defendants due to its incomplete apparent

20   understanding of the procedural history of the negligence claim. See Dkt. 122, Order Granting In

21   Part and Denying In Part Defendant Snohomish County and Defendant Sisawo’s Motions for

22   Summary Judgment (“Order”). Despite a comprehensive countrywide search, plaintiff’s counsel

23   could find no precedent in any state or federal court supporting the application of state claim


      PLAINTIFF’S MOTION FOR RECONSIDERATION OF                      CIVIL RIGHTS JUSTICE CENTER, PLLC
      PLAINTIFF’S NEGLIGENCE CLAIM AGAINST                                    2150 N 107th Street, Suite 520
                                                                               Seattle, Washington 98133
      SNOHOMISH COUNTY DEFENDANTS - 1
                                                                          (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-CV-00998 BJR
               Case 2:19-cv-00998-BJR Document 123 Filed 02/08/21 Page 2 of 5




 1   statutory filing requirements to actions alleging only federal claims. The Court has also not cited

 2   to any authority supporting its decision to dismiss plaintiff’s negligence claim against Snohomish

 3   County defendants, which fully complied with the state’s tort claim requirements, because it was

 4   added to the lawsuit after the initial filing of the amended complaint which contained only federal

 5   claims. The Court should therefore consider the full procedural history and reconsider its decision

 6   to grant summary judgment on this claim.

 7                                           II.     ARGUMENT

 8       A. Legal Standard for Motions for Reconsideration

 9       Local Civil Rule 7(h)(1) provides that “Motions for reconsideration are disfavored. The court

10   will ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling

11   or a showing of new facts or legal authority which could not have been brought to its attention

12   earlier with reasonable diligence.” Western District of Washington Local Civil Rule 7(h)(1).

13   Plaintiff will show that there was a manifest error in the Court’s analysis of the procedural history

14   of her negligence claim against Snohomish County defendants and her compliance with statutory

15   filing requirements.

16       B. The Court’s Erred in Stating the Facts for the Procedural History of Plaintiff’s
            Negligence Claim Against Snohomish County Defendants
17

18       It is unclear what facts or law the Court relied on when it dismissed plaintiff’s negligence

19   claims, but the recitation of the procedural history leaves out details that were critical to any

20   analysis of whether the Washington Tort Claim statute was complied with. When plaintiff first

21   filed her complaint in the Snohomish County Superior Court on May 24, 2019, she did not name

22   any individual defendants nor did she make a negligence claim against anyone. The matter was

23   removed to federal court by defendant Snohomish County on June 26, 2019. Dkt. 1. Plaintiff then


      PLAINTIFF’S MOTION FOR RECONSIDERATION OF                          CIVIL RIGHTS JUSTICE CENTER, PLLC
      PLAINTIFF’S NEGLIGENCE CLAIM AGAINST                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
      SNOHOMISH COUNTY DEFENDANTS - 2
                                                                              (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-CV-00998 BJR
               Case 2:19-cv-00998-BJR Document 123 Filed 02/08/21 Page 3 of 5




 1   filed an amended complaint on August 6, 2019. Dkt. 11. However, that amended complaint, which

 2   by law superseded the previous complaint filed in state court, listed only one individual defendant,

 3   Berlin Koefed, and did not list any state claims at all.

 4       On July 26, 2019, plaintiff filed a tort claim against Snohomish County and all of the

 5   individually named defendants and alleged that they were negligent. Sixty days passed on

 6   September 26, 2019, at which point plaintiff’s tort claim was denied as a matter of law. RCW

 7   4.96.020(4).

 8       On February 18, 2020, plaintiff amended her complaint again and this time added the

 9   individual defendants, Olyntia Sewell, Robert Ogawa, Taylor Jones, Jodi Martin, Hamadi Sisawo,

10   Scott Lewis, Scott Warnken, Chicara Chesney and the County. Dkt. 28. In this complaint, which

11   was filed 6 months after the tort claim was filed, plaintiff for the first time made an allegation of

12   negligence. Defendants had opposed the motion for leave to amend claiming plaintiff failed to

13   comply with the torts claim statute. Dkt. 24. The Court asked that this issue be raised with a motion

14   to dismiss. Dkt. 27.

15       The defendants never moved to dismiss plaintiff’s Second Amended Complaint but instead

16   waited until the matter had been fully litigated and the three-year statute of limitations had passed

17   for filing a new complaint and filed its motion for summary judgment based on its belief that it

18   can require a federal court to dismiss a complaint that is proceeding only on federal claims before

19   plaintiff can allege state claims in that lawsuit. Dkt. 64. Such a rule violates the Supremacy Clause

20   of the Constitution. Plaintiff is allowed to maintain her federal claims while the tort claim is being

21   decided. See RCW 4.96.020(4) (“No action subject to the claim filing requirements…shall be

22   commenced against any local government entity…until sixty calendar days have elapsed after the

23


      PLAINTIFF’S MOTION FOR RECONSIDERATION OF                          CIVIL RIGHTS JUSTICE CENTER, PLLC
      PLAINTIFF’S NEGLIGENCE CLAIM AGAINST                                         2150 N 107th Street, Suite 520
                                                                                    Seattle, Washington 98133
      SNOHOMISH COUNTY DEFENDANTS - 3
                                                                               (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-CV-00998 BJR
               Case 2:19-cv-00998-BJR Document 123 Filed 02/08/21 Page 4 of 5




 1   claim has first been presented to the agent of the governing body thereof…”) (emphasis added).

 2   Plaintiff’s federal claims were not subject to the tort claim requirement.

 3       When laying out the facts of the procedural history in its Order (Dkt. 122), the Court left out

 4   the above-referenced historical procedural facts. Plaintiff’s negligence claim was not alleged

 5   against Snohomish County defendants until after her tort claim was denied. Plaintiff therefore

 6   complied with the statutory requirements and her negligence claim against Snohomish County

 7   defendants should not be barred as a matter of law.

 8                                          III.    CONCLUSION

 9       For the foregoing reasons, plaintiff asks this Court to reconsider its decision to grant summary

10   judgment on plaintiff’s negligence claim against Snohomish County defendants.

11                                 IV.   CERTIFICATE OF CONFERRAL

12       The parties, by and through their counsels, have met and conferred pursuant to Section II.C. of

13   the Standing Order for Civil Cases. Snohomish County defendants did not agree to stipulate to the

14   filing of this motion.

15

16   DATED this 8th day of February, 2021 at Seattle, Washington.

17
                                                           CIVIL RIGHTS JUSTICE CENTER, PLLC
18

19                                                         s/ Darryl Parker__________________
                                                           Darryl Parker, WSBA #30770
20                                                         Attorney for Plaintiff

21

22

23


      PLAINTIFF’S MOTION FOR RECONSIDERATION OF                         CIVIL RIGHTS JUSTICE CENTER, PLLC
      PLAINTIFF’S NEGLIGENCE CLAIM AGAINST                                        2150 N 107th Street, Suite 520
                                                                                   Seattle, Washington 98133
      SNOHOMISH COUNTY DEFENDANTS - 4
                                                                              (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-CV-00998 BJR
               Case 2:19-cv-00998-BJR Document 123 Filed 02/08/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE

 2           I, Krithi Basu, under penalty of perjury under the laws of the State of Washington,

 3   declare as follows:

 4           I am a legal assistant at the Civil Rights Justice Center, PLLC, and am over the age of 18.

 5   On the date in the manner indicated below, I caused the foregoing PLAINTIFF’S MOTION FOR

 6   RECONSIDERATION OF PLAINTIFF’S NEGLIGENCE CLAIM AGAINST SNOHOMISH

 7   COUNTY DEFENDANTS and this CERTIFICATE OF SERVICE to be electronically filed with

 8   the Clerk of the Court using CM/ECF system which will send notification of the filing to all

 9   counsel of record.

10

11   DATED this 8th day of February, 2021 at Seattle, Washington.

12                                                                 s/ Krithi Basu ________________
                                                                    Krithi Basu, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23


      PLAINTIFF’S MOTION FOR RECONSIDERATION OF                         CIVIL RIGHTS JUSTICE CENTER, PLLC
      PLAINTIFF’S NEGLIGENCE CLAIM AGAINST                                       2150 N 107th Street, Suite 520
                                                                                  Seattle, Washington 98133
      SNOHOMISH COUNTY DEFENDANTS - 5
                                                                             (206) 557-7719 / Fax: (206) 659-0183
      CASE NO. 2:19-CV-00998 BJR
